oOo Oo ND WH BPW PO

NO po NV NH NO HN LP HN KO He Re Re Re Re Re Re ee
oOo nN DH MN FP W YY YF CO CO Fe NI BD NH FBP W HBO —& OO

 

 

Hon. David W. Christel

 

 

 

FILED

 

AUG 05 2019

CLERK U8, DISTRICT COURT
_ WESTERN DISTRICT OF WASHINGTON AT TACOMA
DEPUTY |

LODGED

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff

Vv.

LUIS MORENO-LUNA, and
MANUEL FLORES-ESTRADA

Defendants.

 

CASENO. YY 19-51 44
COMPLAINT for VIOLATION
Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(A), and
Title 18, United States Code, Section 2

BEFORE the Honorable David W. Christel, United States Magistrate Judge,

Tacoma, Washington.

The undersigned complainant being duly sworn states:

COUNT 1

(Possession with Intent to Distribute Controlled Substances)

On or about August 1, 2019, at Grays Harbor County, within the Western District
of Washington and elsewhere, LUIS MORENO-LUNA and MANUEL FLORES-
ESTRADA did knowingly possess, with the intent to distribute, and aid and abet the

possession of with the intent to distribute, substances controlled under Title 21, United

States Code, Section 812, Schedule I and II, including, but not limited to, heroin and

methamphetamine.

COMPLAINT / U.S. v. MORENO-LUNA et al.- 1

USAO #2019R00717

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
oO ee A DB Wn FP WD NH

NO wo NO BH HN HN NH KN NN FR HF HF HRP ee eRe ee ehh
oOo aT HD MH FP W LY KH CO OBO FH NIT DB nN BP WO YP KH OC

 

 

It is further alleged that this offense involved one kilogram and more of a mixture
and substance containing a detectable amount of heroin.

It is further alleged that this offense involved 500 grams and more of a mixture
and substance containing a detectable amount of methamphetamine.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

I, Colin Fine, being first duly sworn on oath, depose and say:

AFFIANT BACKGROUND AND EXPERIENCE

1. Iam a Special Agent with the Drug Enforcement Administration (DEA),
United States Department of Justice, and have been so employed since April 2017. In
that capacity, I investigate violations of the Controlled Substances Act (Title 21, United
States Code, Section 801, et seq.). Iam currently assigned to the Seattle Field Division,
Tacoma Resident Office. My training and experience includes, but is not limited to, a
twenty-week course at the DEA academy in Quantico, Virginia. At the DEA academy, I
was trained in all aspects of conducting narcotics investigations to include debriefing
defendants, witnesses, and informants, conducting surveillance, executing search
warrants, conducting controlled deliveries, utilizing law enforcement, open source, and
social media databases, and seizing narcotics and narcotics-related assets. I am familiar
with investigations of drug trafficking organizations, methods of importation and
exportation, distribution, and smuggling of controlled substances, and financial and
money laundering investigations. I have participated in investigations involving
organizations trafficking in controlled substances, including heroin, and such
investigations have resulted in the arrests of drug traffickers and seizures of controlled
substances. I have participated in the execution of drug search warrants and have
personally been involved in the seizure of controlled substances. Based on my training,
experience and conversations with other experienced narcotics investigators, I have

gained experience in the techniques and methods used by drug traffickers to distribute

COMPLAINT / U.S. v. MORENO-LUNA et al.- 2 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
Ro bo NO KH KR BR PDP BR ORDO eee pes
o sa TO UO FP WY NY KF CO OO NT DH FP WY YO S| COC

0 ONY DA HW Bw Ye

 

 

controlled substances. Prior to my employment with DEA, I served 12 years on active
duty in the United States Marine Corps, achieving the rank of Gunnery Sergeant.
BACKGROUND

2. I am providing the information in this affidavit both from my personal
observations and knowledge, and from information obtained from other law enforcement
officers and agents participating in this investigation. I am not providing all information
about this investigation, but rather information in a summary fashion that I believe is
pertinent to a fair determination of probable cause.

SOURCES OF INFORMATION

3. This investigation is being conducted by the Drug Enforcement
Administration (DEA) Tacoma Resident Office, the Lewis County Joint Narcotics
Enforcement Team (JNET), and the Grays Harbor Drug Task Force (GHDTF). I have
participated with other agents and law enforcement officers involved in the investigation.

4, The facts set forth in this affidavit arise from my personal and direct
participation in the investigation, my experience and training as a DEA Special Agent,
my conversations with witnesses and other law enforcement personnel participating in
this and related investigations, and my review of relevant documents and reports. I have
obtained and read reports prepared by various law enforcement officers participating in
this investigation, and in the other investigations discussed, including but not limited to
Special Agents and Task Force Officers with DEA, detectives and officers from JNET,
the GHDTF, and other various departments or agencies, confidential sources, and other
sources of information. When I refer to the criminal history of a subject, I have read the
available criminal history from state or federal agencies.

CONFIDENTIAL SOURCES

5. This investigation utilized the assistance of a confidential source (“CS”).
For the purpose of this affidavit, I will include information from the confidential source,
discussed below, who will be referred to as the CS. The information provided by the CS

to date has been timely and accurate. Investigators believe that the information provided

COMPLAINT / U.S. vy. MORENO-LUNA et al.- 3 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
So Oe ND OO BP WD NO &

oOo yD DN NH FP WN KF CD OBO OAD HD nH F WD NY fF OD

 

 

by the CS has been truthful and credible based on corroboration during the course of the
investigation, as described below.

6. The CS is working for monetary considerations. In exchange for working
with law enforcement, CS has also received assistance in quashing a misdemeanor
warrant. The CS has been involved in the illicit drug trade for more than five years. The
CS has been a user of narcotics. The CS also has three felony convictions from more
than a decade ago. The CS cooperated with law enforcement out of concerns for his/her
community and has been provided monetary compensation of information provided to
law enforcement. Investigators believe that the CS has been honest and forthcoming to
investigators regarding the CS’s involvement and knowledge of illicit drug trafficking
within Grays Harbor County, Washington and elsewhere.

THE INVESTIGATION

7. Beginning in early 2018, agents from DEA Tacoma received information
about MARIA LUISA GARCIA-VALENZUELA. According the investigation and
initial information from sources of information, GARCIA-VALENZUELA is a large-
scale methamphetamine and heroin trafficker operating in the Tacoma, Washington area.
Furthermore, through the course of the investigation law enforcement learned that
GARCIA-VALENZUELA was involved in transporting large shipments of
methamphetamine and heroin in passenger vehicles from Phoenix, Arizona, to the state of
Washington, where she distributed the drugs in Pierce County and Grays Harbor County.

8. According to the CS, approximately three years ago, the CS met at least
two drug traffickers who sold drugs supplied by GARCIA-VALENZUELA. According
to the CS, the CS has met GARCIA-VALENZUELA and has sold drugs that the CS
purchased from GARCIA-VALENZUELA’s drug trafficking organization (DTO). In
this manner, the CS gained first-hand knowledge of the inter-dealings of GARCIA-
VALENZUELA’s DTO. According to the CS, GARCIA-VALENZUELA lived in
Tacoma, Washington, with her wife, ALONDRA ESPINOZA-ARMENTA, with whom
GARCIA-VALENZUELA coordinated the shipment of drugs to the state of Washington

COMPLAINT / U.S. v. MORENO-LUNA et al.- 4 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo Oe NN DWN NH BPW LPB eS

wo pO LN KH NY KN DR KR RO ee Re ee a
CON KN Nh SP OW HY KF DOD OBO AN DH FP WN KS OC

 

 

from Arizona and California. According to the CS, GARCIA-VALENZUELA kept
drugs and drug proceeds at her house on South J Street in Tacoma, Washington.
According to the CS, drugs and drugs proceeds were buried in a metal box in GARCIA-
VALENZUELA’s yard.

9. On June 20, 2019, law enforcement executed a federal search warrant on
the South J Street residence and arrested GARCIA-VALENZUELA, ALONDRA
ESPINOZA-ARMENTA and some of their associates.! Law enforcement found
approximately 2.5 kilograms of heroin and approximately $50,000 in drug proceeds
buried at the South J Street residence, as the CS had stated.

10. Following the arrests on June 20, 2019, the CS told investigators that
ALONDRA ESPINOZA-ARMENTA’s brother, REY ARTURO ESPINOZA-
ARMENTA, is in Mexico and plans to take over the narcotics business in Grays Harbor
County and elsewhere.

11. On July 30, 2019, the CS informed law enforcement that REY ARTURO
ESPINOZA-ARMENTA was sending a large shipment of narcotics to western
Washington. According to the CS, the narcotics were being transported by at least one
individual known as “Luis,” and Luis was driving a 2008 blue Chevrolet Silverado. The
CS also stated that the individuals transporting the drugs were using two telephone
numbers, including one ending in 1610. The CS specifically stated that the Silverado
would be traveling westbound along Highway 8 in the direction of Aberdeen,
Washington, between 5:30 pm and 7:00 pm on August 1, 2019.

12. On August 1, 2019, investigators established surveillance in order to locate
the vehicle that the CS had described. That day, at approximately 6:45 p.m.,
investigators observed a 2008 blue Silverado traveling westbound on Highway 8. Law
enforcement observed the Silverado traveling 10 to 15 miles above the speed limit. They

stopped the Silverado for the traffic violation just outside the city limits of McCleary, in

1 GARCIA-VALENZUELA and ESPINOZA-ARMENTA are charged in United States v. GARCIA-VALENZUELA,
et al, cause no. CR19-5209-RJB, with Conspiracy to Distribute Heroin and Distribution of Heroin.

COMPLAINT / U.S. v. MORENO-LUNA et al.- 5 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Co ND OH FP WW NY Ke

BO wo BP BPO BO KO DR DRO eee Re ee ee
ON NWN WH fF WD NY YK CO OO DH IT HB A BP W HNO KH OC

 

 

Grays Harbor County, Washington. The driver identified himself to law enforcement as
LUIS MORENO-LUNA, and the passenger identified himself as MANUEL FLORES-
ESTRADA. Approximately ten minutes after the stop, a Washington-certified K-9 was
deployed on the vehicle.?, The K-9 handler advised investigators that the K-9 positively
alerted to the presence of narcotics, specifically, on the passenger side near the cab of the
pickup.

13. While being read his Miranda warnings in Spanish, MORENO-LUNA
became angry at the officer. After the Miranda warnings, MORENO-LUNA stated to a
Grays Harbor Sherriff Deputy that he was going to kill the deputy and his family.
MORENO-LUNA also made statements about wanting to be deported back to his
country, of Mexico, so that he could live free again.

14. FLORES-ESTRADA was read his Miranda warnings in Spanish, and he
acknowledged and waived the warnings. After the warnings, FLORES-ESTRADA stated
that investigators would locate narcotics inside the passenger door of the Silverado, and it
would be wrapped in blue, grey, and brown tape. FLORES-ESTRADA stated that
MORENO-LUNA was responsible for the transportation of the narcotics. FLORES-
ESTRADA provided investigators with his phone number, which ended in 1610.

15. Investigators applied for and were granted a state search warrant for the
Silverado. During a subsequent execution of the search warrant, investigators seized
1,795 gross grams of suspected heroin and 1,185 gross grams of suspected
methamphetamine hidden inside the passenger door panel of the Silverado. The
suspected narcotics were wrapped in tape as FLORES-ESTRADA had described. The
narcotics field-tested positive for heroin and methamphetamine, respectively. Based

upon my training and experience, I know that these quantities of heroin and

 

2 PSD K-9 Pax is certified by the Washington State Criminal Justice Training commission (CJTC) and the California
Narcotics Canine Association (CNCA) as a Narcotics Detection Dog. PSD Pax was certified on June 27, 2018. The
certification processes included numerous searches for the narcotics; recognition of physical and mental reaction of
the canine; and interpretation of reactions displayed by the canine. Pax alerts after detecting the scent of controlled
substances for which he has been trained. His alert consists of physical and mental reactions, which include a
heightened emotional state. His final indication will result in his sitting or laying down.

COMPLAINT / U.S. v. MORENO-LUNA et al.- 6 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
Co Oo SN DB A BP WD HO eS

MO NO BR LB PY PO NO NK DO Re Re Re Re Re Re SOO ell ee
Con NHN NH SP WY VY YS DOD OBO fe NIN WD UN FP WW VHP KF CS

 

 

methamphetamine are consistent with distribution quantities, not personal use. Even
taking into account the estimated weight of the packaging, there was more than one
kilogram of heroin, and more than 500 grams of methamphetamine (mixture) in the
Silverado.

16. Inthe Silverado, law enforcement also found proof of insurance cards
under the names of LUIS MORENO-LUNA and MANUEL FLORES-ESTRADA.

CONCLUSION

17. Based on the foregoing, I respectfully submit that there is probable cause to
believe that on August 1, 2019, MORENO-LUNA and FLORES-ESTRADA knowingly
possessed with intent to distribute, and aided and abetted the possession of with intent to
distribute, controlled substances, specifically, heroin and methamphetamine, all in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title
18, United States Code, Section 2.

DATED this S* day of August, 2019.

COLIN FINE, Complainant
Special Agent, DEA

Based on the Complaint and Affidavit sworn to before me, and subscribed in my

presence, the Court hereby finds that there is probable cause to believe the Defendants

Wot wa
HON. DAVID W. CHRISTEL
United States Magistrate Judge

committed the offense set forth in the Complaint.

 

COMPLAINT / U.S. vy. MORENO-LUNA et al.- 7 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2019R00717 TACOMA, WASHINGTON 98402

(253) 428-3800
